Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Claims 17-19 are pending in this application and allowed in this office action.

Terminal Disclaimer
The terminal disclaimer filed on August 03, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10772929 and 9388215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S COMMENTS
Withdrawn Rejections
5.	Rejection of claims 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent No. 10772929, is withdrawn in view of Applicant filing TD on August 03, 2022.
6.	Rejection of claims 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 6, 16, 24, 34 and 42 of US Patent No. 9388215, as evidenced by Levetan et al (US 2009/0068145, cited in the previous office action) and Merck Manual (pancreatitis and acute pancreatitis, previously cited and enclosed), is withdrawn in view of Applicant filing TD on August 03, 2022.


REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: A method for treating inflammatory pancreatic disease or condition comprising administering to a patient in need thereof a pharmaceutical composition comprising an islet neogenesis associated protein (INGAP-PP) peptide, selected from the group consisting of SEQ ID NOs: 1, 6-49 and 73-110, is free of prior art.
	As indicated in the previous office action, the closest art is Liu et al (US 2015/0203538 or issued as US Patent No. 9388215, filed with IDS), as evidenced by Levetan et al (US 2009/0068145, cited in the previous office action) and Merck Manual (pancreatitis and acute pancreatitis, previously cited and enclosed). Liu et al do not teach treatment of inflammatory pancreatic disease or condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-19, as set forth in the claim amendment filed on July 18, 2022, are allowed.

CONCLUSION
Claims 17-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654